In an action, inter alia, to recover on a written guarantee, defendants appeal (1) as limited by their brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated January 6, 1981, as granted plaintiffs’ motion for summary judgment and directed that plaintiffs have judgment against defendants, and (2) from the judgment entered thereon on January 14, 1981. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment reversed, on the law, order vacated insofar as it granted plaintiffs’ 'motion for summary judgment and directed entry of judgment in their favor, and plaintiffs’ motion for summary judgment is denied. Defendants are awarded one bill of $50 costs and disbursements. Based upon the record before this court, there exists a material and triable issue of fact as to the extent of the guarantee, and therefore, summary judgment should have been denied. Thompson, J. P., Brown, Niehoff and Boyers, JJ., concur.